Beatty, C. J., dissenting.
I dissent. It would serve no useful purpose to enter upon an elaborate presentation of the views which have led me to a conclusion opposed to that of the court, but the point decided is so important that the occasion seems to justify a brief statement of the grounds upon which, in my opinion, that portion of the charter of Los Angeles establishing a police court should be held valid and operative.
I think that the framers of the constitution, in adopting the provisions of section 8 of article 11, intended to confer upon cities the power to frame and adopt charters which should be whole and complete. A municipal court of some sort was general^, and I believe universally, a part of all city charters in California before, and has been since, the adoption of the new constitution. A municipal charter containing no provision for a municipal court would be very unusual, to say the least. And so firmly is this idea implanted in the popular and profes*342sional mind, that of the seven or eight freeholders’ charters that have been framed since the adoption of the new constitution, not one, I believe, has omitted to provide for a police court. When it is remembered that the boards of-freeholders by whom these charters have been framed were largely composed of lawyers of recognized standing and ability, and when it is considered further that in all the litigation which has ensued concerning the rights and jurisdiction of the courts so established, the point has been raised for the first time in this case that it is not competent by a freeholders’ charter to create a police court, or endow it with any jurisdiction, it would certainly seem that the proposition ought not to be treated as too plain for argument.
The objection to establishing an inferior court by means of a freeholders’ charter is, that such courts must be established by the legislature (Const., art. 6, sec. 1), and their jurisdiction and powers must be regulated by law (art. 6, sec. 13), and no law can be passed except by bill. (Art. 4, sec. 15.)
If the constitution were perfectly consistent in the use of words, this argument would be infallible; but the constitution is not so consistent. At the same time that it says in the section last cited that no law shall be passed except by bill, it expressly provides in another section for the enactment of a particular kind of law by another method. (Art. 11, sec. 8.)
To make the constitution consistent and harmonious as a whole, verbal discrepancies must be disregarded. Section 15 of article 4 must be regarded as the rule for enacting statutes in general, and section 8 of article 11 as the exceptional method of enacting special city charters.
Such charters are laws. Since they repeal laws, i. e., pre-existing charters and all special laws inconsistent with them, it cannot be denied that they have the substance, force, and effect of law, and in the constitution *343itself they are given the name of laws. Can it not be said, then, that every requirement of the constitution is satisfied in the creation of a municipal court by such a charter ?
The legislature must approve the charter. Therefore, what the charter establishes the legislature establishes; The charter is a law. Therefore, the jurisdiction conferred by it is conferred by law.
It is not suggested that any inconvenience has been occasioned or could arise from this view. It can scarcely be doubted that it accords with the actual intention of the framers of the constitution. It is certain that it comports with the general understanding hitherto prevailing, and if I am not mistaken, it has been shown not to be in conflict with a fair construction of the terms of those provisions which are supposed to condemn it.